DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Request for Continued Examination, Amendments and Remarks filed on the 24th day of November, 2020. Currently Claims 1-2, 4, 6, 10-13, 16, 20, 22, 29, 31, 34, and 48-55 are pending. Claims 3-5, 7-9, 14-15, 17-19, 21, 23-28, 30, 32-33, 35-47 have been cancelled. Claims 48-55 are new. No Claims are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 24th day of November, 2020, has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6, 10-13, 16, 20, 22, 29, 31, 34, and 48-55 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the Patent Eligibility Guidance, published January 2019 (2019 PEG), when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-2, 4, 6, 10-13, 16, 20, 22, 29, 31, 34, and 48-55 are directed to a method (i.e., process), and a system (i.e., apparatus). Claims 1 and 20 are substantially similar in scope and will be addressed together below.
Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. 

Examiner notes that claims 1 and 20 are directed to a method and system for accessing and processing geographical information. Examiner notes that the system access information related to land parcels and publically accessible locations (other land parcels) and determines distances between the two in order to determine which properties match submitted criteria. The claims invention amounts to receiving information regarding a subject property (user submitted criteria), accessing geographical information related to a plurality of property and a plurality of public amenities or accessible locations that are within a vicinity or a proximity from the subject property. The invention displays a list of identified properties that is most fit the submitted user criteria. The invention analyzes property information in order to value the property based on submitted criteria and display the result of the analysis which is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to certain methods of organizing human activity such as commercial or legal interactions such as marking and advertising. Examiner notes that the Court in In re Villena determined that claims reciting systems and methods that are directed to property valuation and the display of the valuation is an abstract idea similar to certain methods of organizing human activity such as fundamental economic practices. The limitations, substantially comprising the body of the claim, recite a system and method for processing geographical information to identify properties that match submitted (requested) criteria. Because the limitations above closely follow the steps of the claims involving organizing human activity set forth in the group “b” of the 2019 PEG.

The limitation of “at least one geographical information system (GIS) server; and a pre-processing computer system configured to, on a regular and/or periodic basis: access raw GIS data from accessible databases, including land-parcel data defining geospatial coordinates of a plurality of land parcels, and destination data representing coordinates of locations of publicly accessible destinations”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer structure such as a generically claimed system. For example, the claim encompasses the user manually accessing the information related to GIS data. The claim is directed to accessing information which amounts to mere data analysis steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of a generic “computer system” does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
The limitation of “a computer system configured to: process the GIS data to generate proximity data by determining distances between the land parcels and the publicly accessible destinations, and representing the determined distances by the proximity data, including accessing street data representing coordinates of a street network, and determining the distances between the land parcels and the publicly accessible destinations by determining shortest routes between the geospatial coordinates of the land parcels and the coordinates of the publicly accessible destinations along the street network”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer structure such as a generically claimed system. For example, the claim encompasses the 
The limitation of “a computer system configured to: communicate with the at least one GIS server for the GIS server to receive proximity data and store GIS proximity data”, as drafted, is a process that, under its broadest reasonable interpretation, covers data transmission and storage which has been identified by both the courts and the Patent Office in provided guidance as amounting to nothing more than generic computer functions that do not render claims patentable subject matter alone. The claimed limitation is directed to transmitting and storing information which generic computer functions well established computing systems. The claim is directed to transmitting and storing information which amounts to mere data transmission and storage steps recited at a high level of generality. The mere nominal recitation of a generic “computer system” capable of transmitting and storing information does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
The limitations of “at least one server configured to: receive request data in a data query representing one or more criteria from a user interface (UI) including a displayed map and publicly accessible destinations, the user interface having controls that generate the criteria, the criteria including a plurality of distances from selected ones of the publicly accessible destinations  for selecting ones of the land parcels, access the stored proximity data on the GIS server, and generate response data, from the stored proximity data, by selecting ones of the land parcels with  ones of the determined distances in the proximity data matching the requested distances for display on the  ”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer structure such as a generically claimed system. For example, the claim encompasses the user manually analyzing the information related to GIS data to determine proximity data. The claim is directed to processing information which amounts to mere data analysis steps recited at a high level of generality such that they could practically be performed in the human mind. The mere nominal recitation of a generic “computer system” does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, (App. Spec. ¶ 27) a “system and a method that can enable a user (e.g., a property developer) to search for land parcels (also referred to as "properties") based on relevant selection criteria, selected by the user, and to display the search results comprising the selected land parcels on a map in near real time, all with a user-friendly user interface (UI) accessible in a web browser over the internet”. Accordingly, the Examiner submits claim 1 and 20 recite an abstract idea based on the language identified in claim 1 and 20, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly 
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as advertising and marketing on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” and “server” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. 
Accordingly, the claimed computer structure read in light of the specification can be any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computing system” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a generically claimed “computer system” and “server”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 and 20, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the 
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 1 and 20 do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
Claims 13, 16 and 31 are directed to data processing and transmission which the courts have recognized as insignificant extra-solution activities in that the claims are directed to gathering information for analysis (see at least M.P.E.P. 2106.05 (g)). 
Claims 10-11 and 29 are directed to further embellishments of the data processed by the system and do not amount to significantly more than the abstract idea.
Claims 19, 37 and 45 are directed to further embellishments of generically claimed computer structure that has been addressed in more detail above in the rejection.
Claims 2, 6, 12, 22, 34 and 48-55 are directed to further embellishments of the central theme of the abstract idea such as processing property information and displaying properties that match criteria after the valuation and do not amount to significantly more.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the rejection under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be affirmed. See 84 Fed. Reg. 4 (pages 50-57).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 10-13, 20, 22, 29, 31, 48-51, and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8024349 to Shao et al. (hereinafter Shao) in view of U.S. Patent Application Publication No. 20080059889 to Parker et al. (hereinafter Parker) in view of U.S. Patent Application Publication No. 201400358943 to Raymond et al. (hereinafter Raymond).
Referring to claims 1 and 20, Shao disclose a system for generating an adjustable map in near real time, method including: 
at least one geographical information system (GIS) server; and
a pre-processing computer system configured to, on a regular and/or periodic basis: access raw GIS data, including land-parcel data defining geospatial coordinates of a plurality of land parcels, and destination data representing coordinates of publicly accessible destinations 
Specifically, Shao discloses a computer system where users are able to access information related to property listings that not only include information regarding the land-parcel of a specific property and a plurality of properties, but also destination information related to publicly accessible destinations that fall within a user defined proximity from the subject property (see at least Shao: Col. 5 Line 17-48; Col. 6 Line 1-30 and 41-59, Col. 7 Line 50-67, Col. 8 Line 1-16, Col. 9 Line 30-62, Col. 10 Line 1-28, Col. 9-18, 30-67, Col. 12 Line 1-8, 39-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67).
Shao further discusses the structure of the system which includes a computer system (see at least Shao: Col. 18 Line 54-67).
Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to 
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Shao discloses the system receives and processes raw data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).
Examiner notes that Shao, while discussing the use of a Property Listing Database, fails to explicitly state that the system accesses raw GIS data and defining geospatial coordinates of a plurality of land parcels and destination data representing coordinates of publicly accessible destinations (further addressed below).
process the GIS data to generate proximity data by determining distances between each land parcel and the publicly accessible destinations, and representing the determined distances by the proximity data;
accessing street data representing coordinates of a street network
determining the distances between the land parcels and the publicly accessible destinations by determining shortest routes between the geospatial coordinates of the land parcels and the coordinates of the publicly accessible destinations along the street network
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcel’s geographical location and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, Col. 13 Line 32-44, Col. 15 Line 65-67, Col. 16 Line 1-67 and Col. 29 Line 60-67).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15 and 60-67, Col. 7 Line 15-30, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).
Shao discloses the system generating routes between geographical locations to optimize the travel time of the route (see at least Shao: Col. 20 Line 47-67, Col. 23 Line 37-46 and Col. 24 Line 31-36).

Examiner notes that Shao, while discussing the use of a Property Listing Database and Property Information Database, fails to explicitly state that the system processes GIS data (further addressed below). Examiner notes that GIS merely means a geographic information system and the term viewed at its broadest reasonable interpretation would lead to one of ordinary skill in the art to consider the PID of Shao and the accompanied systems as a geographical information system. However, Examiner does not explicitly label the information “GIS”. Examiner notes that the limitation is discussed below. 
Shao teaches that the system determines distances from a specific property location to publically accessible locations but fails to explicitly teach determining shortest routes between the geospatial coordinates of the land parcels and the coordinates of the publicly accessible destinations along the street network.
communicate with at least one GIS server for the GIS server to receive the proximity data and store the proximity data
Examiner notes that Shao specifically discloses the system processing property information in order to identify proximity from the first property to geographic entities and then subsequently storing the related information such that the information will be made available to 
Shao further discusses an information collector processor that gathers processed information for the matching processor in order to identify and generate properties within a proximity from the subject property (see at least Shao: Col. 8 Line 26-47, and Col. 12 Line 38-61).
Examiner notes that Shao, while discussing the use of a Property Listing Database and Property Information Database, fails to explicitly state that the system labels the data being stored, processed, accessed by the system is labeled as GIS data (further addressed below). Examiner notes that GIS merely means a geographic information system and the term viewed at its broadest reasonable interpretation would lead to one of ordinary skill in the art to consider the PID of Shao and the accompanied systems as a geographical information system. However, Examiner does not explicitly label the information “GIS”. Examiner notes that the limitation is discussed below. 
wherein and at least one server is configured to: 
Shao further discusses the structure of the system which includes a computer system (see at least Shao: Col. 18 Line 54-67).
receive request data in a data query representing one or more criteria form a user interface (UI) including a displayed map and publicly accessible destinations, the user interface having controls that generate the criteria, the criteria including a plurality of distance from selected ones of the publicly accessible destinations for selecting ones of the land parcels 

Shao discloses that the system provides an intuitive user interface that implements the property analysis and display of information (see at least Shao: Figs. 11 and 13C-D, Col. 5 Line 10-15, 48-67, Col. 17 Line 21-46, Col. 19 Line 14-26, Col. 22 Line 1-10, Col. 24 Line 24-30 and Col. 33 Line 4-32).
Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67). Shao discloses that the system refines the search of properties based on filtering criterion (see at least Shao: Col. 10 Line 56-62)
access the stored proximity data on the GIS server
Examiner notes that Shao specifically discloses the system processing property information (accessing stored property information) that is stored within the system on a plurality of databases including property information, in order to identify proximity from the first property to geographic entities and then subsequently storing the related information such that the information will be made available to the user (see at least Shao: Col. 6 Line 60-67, Col. 7 Line 1-30 and50-63, Col. 8 Line 1-26, and Col. 12 Line 39-57).

generate response data, from the stored proximity data, by selecting ones of the land with ones of the determined distances in the proximity data matching the requested distance for display on the map of the UI  
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67). Examiner notes that Shao specifically discloses the system processing property information in order to identify proximity from the first property to geographic entities and then subsequently storing the related information such that the information will be made available to the user (see at least Shao: Col. 6 Line 60-67, Col. 7 Line 1-30 and50-63, Col. 8 Line 1-26, and Col. 12 Line 39-57).
Examiner notes that Shao does not explicitly state:
determining shortest routes between the geospatial coordinates of the land parcels and the coordinates of the publicly accessible destinations along the street network
the system accesses GIS server
that the system processes GIS data
that the system communicates with at least one GIS server for the GIS server to receive the processed GIS data
that the system accesses stored GIS data
a displayed map and publicly accessible destinations
display on the map of the UI
Examiner notes that Shao, while discussing the use of a Property Listing Database and Property Information Database, fails to explicitly state that the system labels the data being stored, processed, accessed by the system is labeled as GIS data (further addressed below). Examiner notes that GIS merely means a geographic information system and the term viewed at its broadest reasonable interpretation would lead to one of ordinary skill in the art to consider the PID of Shao and the accompanied systems as a geographical information system. However, Examiner does not explicitly label the information “GIS”. Examiner notes that the only difference in the claimed invention and the Shao reference is that Shao does not state that the system, which provides access to centrally stored information within the system, labels the various information being stored as GIS. Shao accesses stored geographical information, processes the geographical information, stores the processed information within the system and later provides access to the stored and processed information to end-users accessing the system. Examiner notes that a server is defined in its broadest reasonable interpretation as a computing system which manages access to centralized resource or service in a network. Shao discloses a computing system that manages access to centralized resources such as the processing unit, matching processor, property information processor, and a plurality of property information databases that store property information. Shao further discloses a computing system that GIS data and server specific language. 
For compact prosecution purposes, Examiner notes that the Parker reference is brought in specifically to show that it is known in the industry of real estate information generating and displaying to access, process, and store GIS data.
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60).
Parker goes into detail how the method and system for overlaying and integrating GIS data utilized a client/server model that dynamically streams, processes, generates, accesses and stores information within a server system (see a least Parker: Abstract, ¶ 10, 31-32, 35, 37, 39-40, 43-46, 48, 60-63, and 67).
Parker further teaches processing coordinate information related to the geographical location (see at least Parker: ¶ 31-32, 35, 40-42, 45-46, 50, 52-53, 58, 65, 69, 73-80, 82-85, 90, 97 and 102).

Parker specifically details this aspect of the overlay system (server included) processing requests, generates specific property information stored within the server system and transmitting that information to the end-user (see at least Parker: ¶ 45). Examiner notes that the server is processing both received and stored information in order to transmit the results to the end-user. This in combination with the method and system for generating geographical information using various processing units to access, process and store property information within the system as defined in the Shao reference teaches the claimed limitations. 
Furthermore in Parker, defined in the background of the invention, the use of Geographic Information Systems (GIS) are well known within the property identification prior art (see at least Parker: ¶ 5).
Parker defines in the background of the invention what typical Geographical Information Systems comprise of which includes a database that resides on a server, a user interface to the client-side and some type of active server page that processes the requests from users, generates information from the stored databases and transmits that information to the end user. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of accessing and processing GIS data to analyzing and identify property attributes (as disclosed by Parker) into the method and system for accessing and processing property data to identify land parcel data and proximity data detailing distances from the parcel to publically accessible destinations (as disclosed by Shao). One of ordinary skill in the art would have been motivated to incorporate the feature of accessing and processing GIS 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of accessing and processing GIS data to analyzing and identify property attributes (as disclosed by Parker) into the method and system for accessing and processing property data to identify land parcel data and proximity data detailing distances from the parcel to publically accessible destinations (as disclosed by Shao), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of accessing and processing GIS data to analyzing and identify property attributes into the method and system for accessing and processing property data to identify land parcel data and proximity data detailing distances from the parcel to publically accessible destinations to provide a geographic-based web services to dynamically map listings of current events and amenities in a local area). See also MPEP § 2143(I)(A).
The combination of Shao and Parker teaches that the system determines distances from a specific property location to publically accessible locations but fails to explicitly teach:
determining shortest routes between the geospatial coordinates of the land parcels and the coordinates of the publicly accessible destinations along the street network
However, Raymond, which talks about determining suitability and desirability of a prospective residence for a user, teaches it is known for systems to analyze factors related to the suitability of a prospective residence can be determined based of user's transport preferences (i.e., mass transit, car, bicycle, walking, etc.), the distance from the prospective home to the commute destination, the time taken for the commute, potential for alternate routes, conditions along the commute (e.g., scenic, high crime, bike lane, traffic conditions, etc.), venues along the route (e.g., gym, food market, shopping, club, etc.), the quality of the commute can be determined (see at least Raymond: ¶ 43, 62, 65, 91, 106, 109 and 149). 
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 

Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using the shortest routes between pieces of property and publicly assessable destinations when factoring distances from the property to amenities in property valuations (as disclosed by Raymond) into the method and system for accessing and processing property data to identify land parcel data and proximity data detailing distances from the parcel to publically accessible destinations (as disclosed by the combination of Shao and Parker). One of ordinary skill in the art would have been motivated to incorporate the feature of using the shortest routes between pieces of property and publicly assessable destinations when factoring distances from the property to amenities in property valuations because it would determine the suitability of a prospective residence for a prospective home buyer or renter (“user” or “homeseeker”) using a plurality of endogenous and/or exogenous factors (see Raymond: ¶ 14).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using the shortest routes between pieces of property and See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using the shortest routes between pieces of property and publicly assessable destinations when factoring distances from the property to amenities in property valuations into the method and system for accessing and processing property data to identify land parcel data and proximity data detailing distances from the parcel to publically accessible destinations). See also MPEP § 2143(I)(A).

Referring to Claim 2 and 22, the combination of Shao, Parker, and Raymond teaches the system of claim 1 and method of claim 20, including wherein the publicly accessible destinations include a plurality of destination types, and wherein generating the proximity data includes determining a closest one of the publicly accessible destinations of each destination type to each land parcel.  

Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 


Referring to Claim 10, the combination of Shao, Parker, and Raymond teaches the system of claim 1, including wherein the at least one server is configured to generate the response data representing map tiles with the matching ones of the land parcels.  
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44).
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 
Parker further teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information (see at least Parker: ¶ 32, 61, 64, 68-69, 71-73, 82 and 84).

Referring to Claim 11, the combination of Shao, Parker, and Raymond teaches the system of claim 1, including wherein the pre-processing computer system is configured to generate separate layer data representing separate layers for display with the land parcels, wherein the request data represent a request for one of the separate layers; and wherein the response data represent the selected separate layer for display with the land parcels, and wherein the UI includes layer controls to generate the request for the one of the separate layers.
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44). Shao discloses that the system provides an intuitive user interface that implements the property analysis and display of information (see at least Shao: Figs. 11 and 13C-D, Col. 5 Line 10-15, 48-67, Col. 17 Line 21-46, Col. 19 Line 14-26, Col. 22 Line 1-10, Col. 24 Line 24-30 and Col. 33 Line 4-32).
Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 
Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44). Shao discloses that the system provides an intuitive user interface that implements the property analysis and display of information (see at least Shao: Figs. 11 and 13C-D, Col. 5 Line 10-15, 48-67, Col. 17 Line 21-46, Col. 19 Line 14-26, Col. 22 Line 1-10, Col. 24 Line 24-30 and Col. 33 Line 4-32).
Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67). Shao discloses that the system refines the search of properties based on filtering criterion (see at least Shao: Col. 10 Line 56-62)
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and 
Parker teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker further teaches passing attribute information related to the geographical location using the system of layered images and tiles related to specific geographical location (see at least Parker: ¶ 32, 37, 40-42, 46, 52-54, 56, 70, 75-78, 80, 82-83, 87-88, 90-91 and 102).
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60). 
Parker teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker further teaches passing attribute information related to the geographical location using the system of layered images and tiles related to specific geographical location (see at least Parker: ¶ 32, 37, 40-42, 46, 52-54, 56, 70, 75-78, 80, 82-83, 87-88, 90-91 and 102).

Referring to Claim 12, the combination of Shao, Parker, and Raymond teaches the system of claim 1, including wherein the pre-processing computer system is configured to generate separate layer data representing separate layers, wherein the request data represent for an attribute for one of the land parcels, and wherein the at least one GIS server is configured to: 
process the separate layer data and the land-parcel data to determine an overlapping one of the separate layers with coordinates overlapping the geospatial coordinates 
determine the requested attribute from the overlapping layer; and
wherein the response data represent the requested attribute for one of the land parcel.  
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44). 
Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67).
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 
Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67). Shao discloses that the system refines the search of properties based on filtering criterion (see at least Shao: Col. 10 Line 56-62)
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60). 
Parker teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).

Parker teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker further teaches passing attribute information related to the geographical location using the system of layered images and tiles related to specific geographical location (see at least Parker: ¶ 32, 37, 40-42, 46, 52-54, 56, 70, 75-78, 80, 82-83, 87-88, 90-91 and 102).

Referring to Claim 13, the combination of Shao, Parker, and Raymond teaches the system of claim 1, including wherein the pre-processing computer system is configured to process the raw GIS data to generate area data representing an area of each land parcel using the geospatial coordinates, and to store the area in association with an identifier (ID) of each land parcel.  
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).

Shao discloses the system receives and processes raw GIS data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60). 
Parker further teaches the system storing and associated specific areas using a unique identifier for each geographical are (see at least Parker: ¶ 40).

Referring to Claim 29, the combination of Shao, Parker, and Raymond teaches the method of claim 20, including generating the response data representing map tiles with only the matching ones of the land parcels.  
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67).
Parker further teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information (see at least Parker: ¶ 32, 61, 64, 68-69, 71-73, 82 and 84).
Parker further teaches passing attribute information related to the geographical location using the system of layered images and tiles related to specific geographical location (see at least Parker: ¶ 32, 37, 40-42, 46, 52-54, 56, 70, 75-78, 80, 82-83, 87-88, 90-91 and 102).

Referring to Claim 31, the combination of Shao, Parker, and Raymond teaches the method of claim 20, including the steps of: 
generating separate layer data representing separate layers; 
wherein the request data representing a request for an attribute of one of the land parcels; 
processing the separate layer data and the land-parcel data to determine an overlapping one of the separate layers with coordinates overlapping the geospatial coordinates for the one of the land parcel; 
determining the requested attribute from the overlapping layer; and 
generating response data representing the requested attribute for the land parcel.  

Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67).
Parker teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker further teaches passing attribute information related to the geographical location using the system of layered images and tiles related to specific geographical location (see at least Parker: ¶ 32, 37, 40-42, 46, 52-54, 56, 70, 75-78, 80, 82-83, 87-88, 90-91 and 102).

Referring to Claim 45, the combination of Shao, Parker, and Raymond teaches the Computer-readable storage with machine-readable instructions for controlling one or more computer processors to perform the method of claim 20.


Referring to Claim 48, the combination Shao, Parker, and Raymond teaches the system of claim 1, further including: at least one client configured to generate the UI and the data query representing the criteria, wherein the client is configured to select a region identifier (ID) for the data query from a plurality of region identifiers based on the displayed map of the client overlapping a sub-region associated with the selected region identifier, wherein the GIS server is configured to determine a dataset for generating the request data by matching the region ID of the data query with one of a plurality of region identifiers associated with respective datasets of the land parcels.
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15 and 60-67, Col. 7 Line 15-30, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).

Examiner notes that Shao specifically discloses the system processing property information in order to identify proximity from the first property to geographic entities and then subsequently storing the related information such that the information will be made available to the user (see at least Shao: Col. 6 Line 60-67, Col. 7 Line 1-30 and50-63, Col. 8 Line 1-26, and Col. 12 Line 39-57).
Shao further discusses an information collector processor that gathers processed information for the matching processor in order to identify and generate properties within a proximity from the subject property (see at least Shao: Col. 8 Line 26-47, and Col. 12 Line 38-61).
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44).
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the 
Parker further teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60).
Parker goes into detail how the method and system for overlaying and integrating GIS data utilized a client/server model that dynamically streams, processes, generates, accesses and stores information within a server system (see a least Parker: Abstract, ¶ 10, 31-32, 35, 37, 39-40, 43-46, 48, 60-63, and 67).
Parker specifically details this aspect of the overlay system (server included) processing requests, generates specific property information stored within the server system and transmitting that information to the end-user (see at least Parker: ¶ 45).
Parker further discloses that the system allows for the user to input selections and the system to receive region selections where the user is able to select or define a specific geographic 

Referring to claim 49, the combination of Shao, Parker, and Raymond teaches the system of claim 1, including wherein the pre-processing computer system is configured to determine access point coordinates for the publicly accessible destinations based on the coordinates of the publicly accessible destinations overlapping with the coordinates of the street network, and to generate the proximity data using the access point coordinates for the destinations.
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 
Shao discloses the system generating routes between geographical locations to optimize the travel time of the route (see at least Shao: Col. 20 Line 47-67, Col. 23 Line 37-46 and Col. 24 Line 31-36).

Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).


Referring to claim 50, the combination of Shao, Parker, and Raymond teaches the method of claim 20, further including: selecting a region identifier (ID) for the data query from a plurality of region identifiers based on the displayed map area of the client overlapping a sub-region associated with the selected region identifier; and determining a dataset for generating the request data by matching the region ID of the data query with one of a plurality of region identifiers associated with respective datasets of the land parcels.
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15 and 60-67, Col. 7 Line 15-30, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).
Examiner notes that Shao, while discussing the use of a Property Listing Database and Property Information Database, fails to explicitly state that the system processes GIS data 
Examiner notes that Shao specifically discloses the system processing property information in order to identify proximity from the first property to geographic entities and then subsequently storing the related information such that the information will be made available to the user (see at least Shao: Col. 6 Line 60-67, Col. 7 Line 1-30 and50-63, Col. 8 Line 1-26, and Col. 12 Line 39-57).
Shao further discusses an information collector processor that gathers processed information for the matching processor in order to identify and generate properties within a proximity from the subject property (see at least Shao: Col. 8 Line 26-47, and Col. 12 Line 38-61).
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44).
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 
Parker further teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60).
Parker goes into detail how the method and system for overlaying and integrating GIS data utilized a client/server model that dynamically streams, processes, generates, accesses and stores information within a server system (see a least Parker: Abstract, ¶ 10, 31-32, 35, 37, 39-40, 43-46, 48, 60-63, and 67).
Parker specifically details this aspect of the overlay system (server included) processing requests, generates specific property information stored within the server system and transmitting that information to the end-user (see at least Parker: ¶ 45).
Parker further discloses that the system allows for the user to input selections and the system to receive region selections where the user is able to select or define a specific geographic area (region) via user-selected criteria and the system generates data for the specific selected geographic area (see at least Parker: ¶ 36, 39, 51, 59, 70-71, 75, 78-80, 86-88, and 90-91).

Referring to claim 51, the combination of Shao, Parker, and Raymond teaches the method of claim 20, including: determining access point coordinates for the publicly accessible destinations based on the coordinates of the publicly accessible destinations overlapping with the coordinates of the street network; and generating the proximity data using the access point coordinates for the destinations.
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 
Shao discloses the system generating routes between geographical locations to optimize the travel time of the route (see at least Shao: Col. 20 Line 47-67, Col. 23 Line 37-46 and Col. 24 Line 31-36).
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the 
Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Parker further teaches overlaying various layers over the original map to indicate further information related to the specific geographical area (see at least Parker: Abstract, ¶ 10, 30, 37, 59, 62, 75, 84, 92 and 106-107).

Referring to claim 54, the combination of Shao, Parker, and Raymond teaches the method of claim 20, including generating separate layer data representing separate layers for display with the land parcels, wherein the request data represent a request for one of the separate layers, and wherein the response data represent the selected separate layer for display with the land parcel.
Specifically, Shao receives request data from the user representing specific criteria such as requested distances from publicly accessible amenities from the plurality of searched properties (see at least Shao: Col. 5 Line 21-48, Col. 6 Line 60-67, Col. 7 Line 1-37, Col. 8. Line 1-10, 27-46, Col. 9 Line 50-67, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 39-56, 61-67, and Col. 13 Line 32-44).
Specifically, Shao discloses generating response data representing ones of the determined land parcels with the one of the pre-determined distance in the proximity data matching the submitted criteria specific to the user (see at least Shao: Figs. 12A-D, and Col. 6 Line 60-67, Col. 7 Line 1-14, Col. 8 Line 1-25, Col. 9 Lines 30-62, Col. 10 Line 1-28, 52-55, Col. 11 Line 9-18, 30-67, Col. 12 Line 1-18, 38-56, 61-67, Col. 13 Line 32-44 and Col. 14 Line 51-67).
Parker further teaches representing information related to properties using map layers and tiled images to indicate specific geographical locations and related information where the users can navigate through various layers of the map to perform thematic analysis related to the geographical area (see at least Parker: ¶ 10, 30-32, 34, 37, 43, 46-47, 49, 51-52, 54-56, 58, 60-62, 64, 67-73, 75, 78, 80, 82-84, 89-90, 99 and 101-104).

Referring to claim 55, the combination of Shao, Parker, and Raymond teaches the method of claim 20, including processing the raw GIS data to generate area data representing an area of each land parcel using geospatial coordinates; and storing the area in association with an identifier (ID) of each land parcel.
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).
Shao discloses the system receives and processes raw GIS data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).
Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60). 
.



Claim 6 and 52-53 is rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent No. 8024349 to Shao et al. (hereinafter Shao) in view of U.S. Patent Application Publication No. 20080059889 to Parker et al. (hereinafter Parker) in view of U.S. Patent Application Publication No. 201400358943 to Raymond et al. (hereinafter Raymond) in view of U.S. Patent Application Publication No. 20160292752 to Gavriil et al. (hereinafter Gavriil).
Referring to Claim 6, the combination of Shao, Parker, and Raymond teaches the system of claim 1; The combination of Shao, Parker, Raymond, and Gavriil teaches wherein the geospatial coordinates represent respective centroids of the land parcels, and/or respective street-frontage coordinates of the land parcels, wherein the street-frontage coordinates are determined from road casement geometry without intersections.  
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 

Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Shao discloses the system receives and processes raw data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).
Parker further discusses using geographic coordinates to map and overlay information regarding specific properties (see at least Parker: ¶ 32, 40, 45, 53, 58, 65, 69, 83-85, 90 and 102).
The combination of Shao, Parker, and Raymond teaches that the system determines distances from a specific property location to publically accessible locations but fails to explicitly teach:
wherein the land-parcel coordinates represent respective centroids of the land parcels, or respective street-frontage coordinates of the land parcels, wherein the street-frontage coordinates are determined from road casement geometry without intersections
However, Gavriil teaches a method and system of a location with respect to its proximity to amenities, teaches it is known to take property coordinates and calculate an amenity score 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property (as disclosed by Gavriil) into the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (as disclosed by the combination of Shao, Parker, and Raymond). One of ordinary skill in the art would have been motivated to incorporate the feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property because it would in order to get a sense of the density of a particular amenity mix or type and allow the user to avoid time-consuming manual qualitative comparison of neighborhood amenities for each home candidate under consideration (see Gavriil: ¶ 9).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property (as disclosed by Gavriil) into the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (as disclosed by the combination of Shao, Parker, and Raymond), because the claimed invention is merely a simple arrangement of old elements, with each performing the same See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property into the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data). See also MPEP § 2143(I)(A).

Referring to claim 52. (New) The method of claim 22, including the combination of Shao and Parker teaches the system of claim 1; The combination of Shao, Parker and Gavriil teaches generating a weighted accessibility score, represented by the proximity data, based on a combination of a plurality of the determined distances, wherein each of the determined distances is weighted by a different pre-selected weighting based on its associated destination type.  
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).

Shao discloses the system generating routes between geographical locations to optimize the travel time of the route (see at least Shao: Col. 20 Line 47-67, Col. 23 Line 37-46 and Col. 24 Line 31-36).
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Shao further discloses the system allow for weights to be applied to factors used to determine, process and present locations that meet specific criteria (see at least Shao: Col. 7 Line 30-37, Col. 26 Line 15-55, Col. 27 Line 1-15 and Col. 30 Line 38-62).
The combination of Shao and Parker teaches that the system determines distances from a specific property location to publically accessible locations but fails to explicitly teach:
generating a weighted accessibility score, represented by the proximity data, based on a combination of a plurality of the determined distances, wherein each of the determined distances is weighted by a different pre-selected weighting based on its associated destination type
However, Gavriil teaches a method and system of a location with respect to its proximity to amenities, teaches it is known to take property coordinates and calculate an amenity score which accounts for the distance from the center of a specific property to specific amenities (see at least Gavriil: ¶ 10, 13-15, 43-49, 71 and 88). 
Gavriil further teaches applying weights to specific amenity types which are in turn normalized in order to facilitate the calculation of an amenity score for a property (see at least Gavriil: ¶ 34-35, 44, 46, 55, 57, 59-60, 82, 89, 94 and 96). Examiner notes that the calculation determines a max score for a specific property that is based on the specific amenities surrounding the property, those amenity scores and factors take into consideration the distance to and from the various amenities. The scores are then normalized to determine the overall score of the property.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of applying weights to factors calculating amenity scores related to properties and normalizing the information to facilitate the calculation (as disclosed by Gavriil) into the method and system for determining a specific location’s proximity to publically accessible locations (as disclosed by the combination of Shao and Parker). One of ordinary skill in the art would have been motivated to incorporate the feature of applying weights to factors calculating amenity scores related to properties and normalizing the information to facilitate the calculation because it would determine an amenity score for a given location in the geographic area based on the value of the overall score function at the given location (see Gavriil ¶ 14).
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of applying weights to factors calculating amenity scores related to properties and normalizing the information to facilitate the calculation into the method and system for determining a specific location’s proximity to publically accessible locations). See also MPEP § 2143(I)(A).

Referring to claim 53. (New) The method of claim 20, wherein the geospatial coordinates represent respective centroids of the land parcels, and/or respective street-frontage coordinates of the land parcels, wherein the street-frontage coordinates are determined from road casement geometry without intersection.
Specifically, Shao specifically discloses the system processing property information to determine proximity data by determining distances between the land parcels and the nearest 
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67). 
Shao discloses the system generating routes between geographical locations to optimize the travel time of the route (see at least Shao: Col. 20 Line 47-67, Col. 23 Line 37-46 and Col. 24 Line 31-36).
Shao discloses that the proximity data determined from the various publicly accessible locations can be determined from the entrances or exits of a highway which amounts to access points (see at least Shao: Col. 12 Line 19-38 and Col. 13 Line 32-45). Shao further discloses the system accessing street data in order to determine various aspects related to a piece of property and to determine proximity information from that property to public amenities (see at least Shao: Col. 9 Line 4-30, Col. 11 Line 57-67, Col. 12 Line 1-37 and Col. 18 Line 1-7).
Shao discloses the system receives and processes raw data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).
Parker further discusses using geographic coordinates to map and overlay information regarding specific properties (see at least Parker: ¶ 32, 40, 45, 53, 58, 65, 69, 83-85, 90 and 102).

wherein the land-parcel coordinates represent respective centroids of the land parcels, or respective street-frontage coordinates of the land parcels, wherein the street-frontage coordinates are determined from road casement geometry without intersections
However, Gavriil teaches a method and system of a location with respect to its proximity to amenities, teaches it is known to take property coordinates and calculate an amenity score which accounts for the distance from the center of a specific property to specific amenities (see at least Gavriil: ¶ 10, 13-15, 43-49, 71 and 88). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property (as disclosed by Gavriil) into the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data (as disclosed by the combination of Shao and Parker). One of ordinary skill in the art would have been motivated to incorporate the feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property because it would in order to get a sense of the density of a particular amenity mix or type and allow the user to avoid time-consuming manual qualitative comparison of neighborhood amenities for each home candidate under consideration (see Gavriil: ¶ 9).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of determining distances between properties using the center of a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of determining distances between properties using the center of a specific property representing the property as the coordinates for that specific piece of property into the system processing property information to determine proximity data by determining distances between the land parcels and the nearest publicly accessible destinations related to the property and representing those distances to the users using proximity data). See also MPEP § 2143(I)(A).

Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over .S. Patent No. 8024349 to Shao et al. (hereinafter Shao) in view of U.S. Patent Application Publication No. 20080059889 to Parker et al. (hereinafter Parker) in view of U.S. Patent Application Publication No. 201400358943 to Raymond et al. (hereinafter Raymond) in view of U.S. Patent Application Publication No. 20040128215 to Florance et al. (hereinafter Florance).
Referring to Claim 16, the combination of Shao and Parker teaches the system of claim 1; The combination of Shao, Parker, Raymond, and Florance teaches wherein the at least one server includes: an application server configured to receive the request data from a user device, and to send the response data to the user device, wherein the application server stores and uses key representation an access key to authenticate communication with the GIS server, and wherein the application server authenticates communication with the client based on user credentials.  
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).
Shao discloses the system receives and processes raw data to generate information related to the specific area around the land parcel using the coordinates (see at least Shao: Col. 6 Line 31-56 and Col. 32 Line 48-65).

uses key data representing an access key to authenticate communication with the GIS server, and wherein the client does access or use the key data, and wherein the application server authenticates communication with the client based on user credentials
However, Florance, which talks about a system and method for accessing geographic-based information, teaches it is known to supply users with specific access keys to enable communication with the system were the key used authenticates the user (client system) (see at least Florance: ¶ 116-117, 163, 168-169, 172, 338-339, 341, 351, 356, ). Examiner notes that the key used in Florance enables authentication of the user and preventing unapproved people from accessing the property information. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users (as disclosed by Florance) to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (as disclosed by the combination of Shao and Parker) to provide an online marketplace that facilitates the buying and selling of properties. One of ordinary skill in the art would have been 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users (as disclosed by Florance) to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (as disclosed by the combination of Shao and Parker) to provide an online marketplace that facilitates the buying and selling of properties, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users See also MPEP § 2143(I)(D).

Referring to Claim 34, the combination of Shao and Parker teaches the method of claim 20; The combination of Shao, Parker and Florance teaches the steps of: an application server receiving the request data from a user device, and sending the request data to a GIS server, storing and using the key data representing an access key to send the request data to the GIS server, and authenticating communication with the user device based on user credentials; the GIS server accessing the proximity data, generating the response data, and sending the response data to the application server; the application server sending the response data to the user device.  
Specifically, Shao specifically discloses the system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (see at least Shao: Col. 9 Line 30-62, Col. 10 Line 1-62, Col. 11 Line 9-18, 30-56, and Col. 13 Line 32-44).
Shao discloses that the system incorporates intrinsic information (data related to the property such as size, location, square footage, etc.) and extrinsic information which relates to proximity data of the subject property and stored properties to publicly accessible locations such as parks, bus stops, metro stops, pools, stores, etc. (see at least Shao: Col. 6 Line 1-15, Col. 9 Line 30-62, Col. 10 Line 1-52, Col. 11 Line 9-18, 30-67, Col. 10 Line 37-43, 53-55, and Col. 12 Line 1-18, 39-56, 61-67).

Parker, which talks about a method and system for overlaying and integrating data with geographic property mapping applications, teaches it is known to access and process GIS data to analyzing and identify property attributes with a system allowing users to property search and view information regarding a specific property (see at least Parker: ¶ 31-33, 35-36, 43-44, 47, 54 and 60). 
using key data representing an access key to send the request data to the GIS server 
However, Florance, which talks about a system and method for accessing geographic-based information, teaches it is known to supply users with specific access keys to enable communication with the system were the key used authenticates the user (client system) (see at least Florance: ¶ 116-117, 163, 168-169, 172, 338-339, 341, 351, 356, ). Examiner notes that the key used in Florance enables authentication of the user and preventing unapproved people from accessing the property information. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users (as disclosed by Florance) to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (as disclosed by the combination of Shao and Parker) to provide an online marketplace that facilitates the buying and selling of properties. One of ordinary skill in the art would have been 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users (as disclosed by Florance) to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users using proximity data (as disclosed by the combination of Shao and Parker) to provide an online marketplace that facilitates the buying and selling of properties, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of authenticating users that wish to access information of the system and providing and using key data to enable the communication of information to approved users to the known system processing property information to generate proximity data by determining distances between the land parcels and publicly accessible destinations and representing those distances to the users See also MPEP § 2143(I)(D).
Response to Arguments
101 Rejection
Applicant's arguments filed on the 24th day of November, 2020, with respect the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive. 
Examiner notes that Applicant argues that the claimed invention does not fall within the “methods of organizing human activity” grouping and that the invention provides an improvement in the function of a computer in that the speed and storage capabilities are improved by the claimed invention. 
Examiner notes that the claimed invention not only falls within the “certain methods of organizing human activity” but alternatively falls within the “mental processes” grouping and therefore amounts to an abstract idea in the form of a judicial exception. The claims recite limitations directed to accessing property information, processing the property information and determining proximity data related to other properties for display to the user which amounts to certain methods of organizing human activity. Examiner further notes the claimed invention recite abstract mental processes as the limitations are steps of “observation, evaluation, judgment, opinion”. Therefore, the claimed invention is directed to an abstract idea.
Applicant’s argument that an improvement to the computing system is present in the instant application is unpersuasive. Applicant argues that the speed of filtering information is improved by the claimed invention, that the digital storage is enhanced and that a practical application is provided in the technical field of Web mapping technology.

The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of commercial or legal interactions such as advertising and marketing on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “computer” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
The pre-processing computer system 102 includes a pre-processing module 206 that processes the raw GIS data in the raw GIS database 204 to generate processed GIS data. The pre-processing module 206 stores the processed GIS data in a processed GIS database 208 in the pre-processing computer system 102, as described hereinafter. The pre-processing computer system 102 includes an output module 210 that generates output data for the GIS server 106 into formats compatible with the GIS server 106 (which may be the shapefiles): the pre-processing module 206 may generate geospatial data in the form of MapInfo Tables or MapInfo TAB files. The generated geospatial data may be converted by the output module 210 into output data (including the ESRI shapefiles) for uploading to the GIS server 106 using a data management interface of the GIS server 106. Alternatively, 

Each of the pre-processing computer system 102, the GIS server 106, the application server 108, and the user device 110 includes one or more computer processors, which may be referred to as data processors, including microchip computers, and random access memory (RAM) modules, and other computer-readable storage media, that store computer-readable instructions that, when executed, allow these devices to perform the functions and operations described herein. These systems and devices include non-volatile and non-transitory (e.g., hard disk) computer-readable storage with machine-readable instructions for controlling the respective computer processors to perform the methods and processes described herein, and to embody the modules and software components described herein. These systems and devices include external computer interfaces for communicating with each other, including over an electronic network including the internet. The boundaries between the modules and the software components can be altered, and some embodiments may merge modules or impose an alternative decomposition of functionality of modules. For example, the modules discussed herein may be decomposed into submodules to be executed as multiple computer processes, and, optionally, on multiple computers. Moreover, alternative embodiments may combine multiple instances of a particular module or submodule. Furthermore, the operations may be combined or the functionality of the operations may be distributed in additional operations in accordance with the invention. Alternatively, such actions may be embodied in the structure of circuitry that implements such functionality, such as the micro-code of a complex instruction set computer (CISC), reduced instruction set computer (RISC), firmware programmed into programmable or erasable/programmable devices, the configuration of a field- programmable gate array (FPGA), the design of a gate array or full-custom application-specific integrated circuit (ASIC). The data generation, data storage and data communications operations relate to digital data operations. The digital data may include electronic data defined by logic circuits-which may include binary logic circuits-represented by electronic quantities, which may include voltage, current and/or resistance.

(App. Spec. ¶ 48 and 57). Accordingly, the claimed computer structure read in light of the specification can be any wide range of possible devises comprising a number of components that are “well-known” and include an indiscriminate “computer” (e.g., processor, memory). Thus, the claimed structure amounts to appending generic computer elements to abstract idea 
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, as discussed in Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application, “stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claim 1 and 20, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.

Therefore, the claims stand rejected under 35 USC 101.
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are patentable subject matter. Therefore the rejections are maintained.
103 Rejection
Applicant's arguments filed on the 24th day of November, 2020, with respect to the rejection of claims under 35 USC 103 have been fully considered but they are not persuasive. Examiner notes that substantial amendments have been submitted that have been addressed in the newly applied art rejection. The claims stand rejected.  
The Applicants’ arguments with respect to all rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s Action in the prior Office Action (37 CFR 1.111). The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the previously used prior art combination. Therefore the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Young/Examiner, Art Unit 3689                                                                                                                                                                                                        /Michael Young/Examiner, Art Unit 3689